Exhibit 99.1 WHX Corporation Reports Financial Results for the Third Quarter of 2009, and Earnings Call on November 18, 2009 at 4:00 pm ET WHITE PLAINS, N.Y., Nov. 17 /PRNewswire-FirstCall/ WHX Corporation (Nasdaq: WXCO); ("WHX" or the "Company") today reported financial results for the third quarter ended September 30, 2009. The Company also announced that it will hold an earnings call on Wednesday, November 18, 2009 at 4:00 pm Eastern Time. "WHX's net sales and profitability were adversely effected by the world-wide economic recession for the three months and the nine months ended September 30, 2009," said Glen Kassan, Vice Chairman of the Board and Chief Executive Officer of WHX. "Sales were down by 26% for both the third quarter and nine months ended September 30, 2009, compared to the same periods of 2008. All but one of the Company's reportable segments experienced declines in operating income for the third quarter and nine months ended September 30, 2009, compared to the same periods in 2008. "During the third quarter of 2009 we continued to apply significant cost containment actions across all of our business segments and the corporate headquarters.
